DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 21, and claims 22-29 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein an encapsulating material directly contacts and laterally surrounds at least a portion of the lateral die side, at least a portion of the lateral pillar side, and at least a portion of the adhesion member. See the Remarks dated 23 July 2021, which are persuasive, in particular the arguments on pages numbered 9-10. 
Regarding independent claim 30, and claims 31-35 which depend therefrom, and as previously noted in the Non-Final Rejection dated 25 January 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein an insulative material both laterally surrounds a lower portion of the conductive pattern adjacent the top pillar end and wherein the conductive pattern comprises a lower surface that is exposed from the insulative material and is exposed from the metal pillar. Lin et al (USPN 8,445,323), previously cited, disclose an insulative material 142 that surrounds a conductive pattern 140, and wherein the conductive pattern comprises a lower surface that is exposed from the insulative material and is 142 surrounds the upper portion of the conductive pattern 140 rather than the lower portion [see Fig. 3c].
Regarding independent claim 36, and claims 37-40 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the substrate comprises a top side pad, a bottom side pad, and one or more conductive paths that electrically couple the top side pad to the bottom side pad, and furthermore wherein the bottom pillar end is coupled to the top side pad of the substrate with an adhesion member. See the Remarks dated 23 July 2021, which are persuasive, in particular the arguments on pages numbered 14-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899